Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-12-2003

Riddle v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2436




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Riddle v. Comm Social Security" (2003). 2003 Decisions. Paper 115.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/115


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                    No. 03-2436
                    ___________

                 MARK S. RIDDLE,

                                    Appellant

                           v.

           JO ANNE B. BARNHART,
     COMM ISSIONER OF SOCIAL SECURITY


                    ___________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania

District Court Judge: The Honorable William L. Standish
              (D.C. Civil No. 02-cv-00527)
                      ___________

             Argued on October 24, 2003

Before: ALITO, FUENTES and BECKER, Circuit Judges.

         (Opinion Filed: November 12, 2003)




                                     John G. Burt (argued)
                                     Suite 810, Arrott Building
                                     401 Wood Street
                                     Pittsburgh, PA 15222

                                            Attorney for Appellant
                                                          Elizabeth A. Corritore (argued)
                                                          Office of the General Counsel
                                                          Social Security Administration
                                                          P.O. Box 41777
                                                          Philadelphia, PA 19101

                                                                Attorney for Appellee
                               ________________________

                                OPINION OF THE COURT
                               ________________________

FUENTES, Circuit Judge:

       Plaintiff Mark S. Riddle appeals from a final order of the United States District

Court for the Western District of Pennsylvania affirming the decision of the

Commissioner of Social Security (“Commissioner”) to deny his claim for disability

insurance benefits under Title II of the Social Security Act. Riddle claims that the

District Court erred in concluding that the Administrative Law Judge’s (“ALJ”) findings

were supported by substantial evidence. Because we agree with the District Court that

there was substantial evidence that Riddle was capable of performing a range of sedentary

work, we will affirm. We will not detail the extensive medical and procedural history of

this case which is certainly well known to the parties.

       The District Court exercised jurisdiction over Riddle’s request for review of the

Commissioner’s denial of benefits pursuant to 42 U.S.C. § 405(g). Because the District

Court’s order was a final judgment that disposed of all the parties’ claims, we exercise

jurisdiction over the instant appeal pursuant to 28 U.S.C. § 1291. We review de novo the

issue of whether the Commissioner’s denial of benefits was supported by substantial



                                             2
evidence. Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). Substantial evidence

“does not mean a large or considerable amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (citing Pierce v. Underwood, 487

U.S. 522, 565, 108 S.Ct. 2541, 101 L.Ed.2d 490 (1988)). “We will not set the

Commissioner’s decision aside if it is supported by substantial evidence, even if we

would have decided the factual inquiry differently.” Hartranft, 181 F.3d at 360 (citations

omitted).

       After a careful review of the record and the parties’ arguments, we find no basis

for disturbing the District Court’s well-reasoned opinion. The District Court conducted a

comprehensive analysis of the evidence considered by the ALJ, including a summary of

medical reports from several sources dealing with Riddle’s diagnoses and treatment. The

District Court then evaluated each of the alleged errors set forth by Riddle and concluded

that the ALJ’s decision was supported by substantial evidence. Riddle raises essentially

the same issues before this Court as he did before the District Court.

       There is no dispute that Riddle can no longer perform the jobs he used to; the issue

is whether he can do any work which exists in the national economy, in light of his age,

education, work experience and residual functional capacity. 20 C.F.R. § 404.1520;

Sykes v. Apfel, 228 F.3d 259, 262-63 (3d Cir. 2000). The record shows that Riddle

suffered from disc degeneration which caused him pain and bladder dysfunction, required

him to stop performing heavy labor, and necessitated his taking prescription drugs which



                                             3
caused drowsiness. However, there is also substantial evidence in the record that

although Riddle had serious physical limitations, he was capable of performing some

sedentary work. The Functional Capacity Evaluation conducted in August 1995 revealed

that Riddle had the ability to perform at the light physical demand level on a full-time

basis. Although the evaluators noted that Riddle complained of back and leg pain, they

remarked that he demonstrated good use of body mechanics and “exhibited no pain

behaviors.” (Appendix to Brief for Appellant, at 253.) Even Riddle’s primary care

physician, William J. McGrath, who noted on more than one occasion that Riddle was

severely impaired, never actually stated that Riddle was incapable of performing any

sedentary work. We also note that, unlike the majority of social security claimants,

Riddle had three hearings before ALJs (in 1996, 1998 and 2001). Each time, he failed to

convince the presiding ALJ that he was incapable of performing any work.

       We are satisfied that the record supports the ALJ’s conclusion that, although

Riddle could no longer perform his past relevant work as a farmer and heavy laborer, he

could nevertheless perform a limited range of sedentary work during the alleged closed

period, including work as a cutter/trimmer, addresser/mail sorter, and electronic

assembler, and packager. Because we agree that the ALJ’s decision was supported by

substantial evidence, we will affirm the judgment of the District Court.




                                             4
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                          /s/ Julio M. Fuentes
                                         Circuit Judge




                                     5